Name: Commission Regulation (EC) No 2256/98 of 20 October 1998 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  regions of EU Member States;  cooperation policy;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities21. 10. 98 L 283/7 COMMISSION REGULATION (EC) No 2256/98 of 20 October 1998 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 (3), as last amended by Regulation (EC) No 2176/97 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1997 to 31 October 1998; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1998/99 marketing year, a forecast supply balance must be established for the period 1 November 1998 to 31 October 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows: 1. In the first subparagraph of Article 1(1), 1 November 1997 to 31 October 1998' is replaced by 1 November 1998 to 31 October 1999'. 2. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 76, 13. 3. 1998, p. 6. (3) OJ L 207, 23. 7. 1992, p. 18. (4) OJ L 298, 1. 11. 1997, p. 62. EN Official Journal of the European Communities 21. 10. 98L 283/8 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1998 to 31 October 1999 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 100 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5 litres  1509 90 00 100 Olive oil (Riviera') in immediate containers holding no more than 5 litres 650 1509 90 00 900 Olive oil (Riviera') in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in immediate containers holding no more than 5 litres  1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres  Total 750